106 F.3d 247
STATE OF SOUTH DAKOTA;  City of Oacoma, Appellants,v.UNITED STATES DEPARTMENT OF INTERIOR;  Eddie F. Brown,Assistant Secretary-Indian Affairs;  Jerry Jaeger,Acting Area Director, Bureau of IndianAffairs, Appellees.White Earth Band of Chippewa Indians;  Lower Brule SiouxTribe, also known as Lower Brule Tribe of Sioux Indians;Three Affiliated Tribes, of the Fort Berthold Reservation;The Miccosukee Tribe, of Indians of Florida;  The MenomineeIndian Tribe, of Wisconsin;  The Seminole Tribe, of Florida;The Narragansett Indian Tribe;  Confederated Salish andKootenai Tribes, of the Flathead Reservation;  Cow CreekBand of Umpqua Tribe of Indians;  Nez Perce Tribe;  SpokaneTribe of Indians;  Stockbridge-Munsee Band of MohicanIndians;  Winnebago Tribe, of Nebraska;  Jicarilla ApacheTribe;  Pueblo of Laguna;  Pueblo of Santa Ana;  Assiniboineand Sioux Tribes, of the Fort Peck Reservation;  CheyenneRiver Sioux Tribe;  Ho-Chunk Nation;  Lac Du Flambeau Band,of Lake Superior Chippewa Indians;  Puyallup Tribe ofIndians;  St. Croix Band of Chippewa Indians;  Standing RockSioux Tribe;  Yankton Sioux Tribe;  Shakopee MdewakantonSioux (Dakota) Community;  Prairie Island Indian CommunityReservation;  The Upper Sioux Community;  The Grand PortageBand, of Chippewa;  Red Lake Band of Chippewa Indians;Sisseton-Wahpeton Sioux Tribe;  Minnesota Chippewa Tribe;Mississippi Band of Choctaw Indians;  San Manuel Band ofMission Indians;  Cherokee Nation;  Chippewa-Cree Tribe ofthe Rockyboy's Reservation;  Crow Creek Sioux Tribe;Hannahville Indian Community;  Mashantucket Pequot Tribe;Oglala Sioux Tribe;  Rosebud Sioux Tribe;  Paiute IndianTribe of Utah;  National Congress of American Indians;  Amici Curiae,State of Connecticut, acting by its Attorney General,Richard Blumenthal;  State of Arizona, acting by itsAttorney General, Grant Woods;  State of California, actingby its Attorney General, Daniel Lungren;  State of Florida,acting by its Attorney General, Robert A. Butterworth;State of Idaho, acting by its Attorney General, Alan G.Lance;  State of Massachusetts, acting by its AttorneyGeneral, Scott Harshbarger;  State of Missouri, acting byits Attorney General, Jeremiah W. Nixon;  State of Montana,acting by its Attorney General, Joseph P. Mazurek;  State ofNebraska, acting by its Attorney General, Don Stenberg;State of Oregon, acting by its Attorney General, Theodore R.Kulongoski;  State of Utah, acting by its Attorney General,Jan Graham;  State of Wisconsin, acting by its AttorneyGeneral, James E. Doyle;  State of Wyoming, acting by itsAttorney General, William U. Hill, Amicus on Behalf of Appellant.
No. 94-2344SDRC.
United States Court of Appeals,Eighth Circuit.
Dec. 19, 1996.

1
Appeal from the United States District Court for the District of South Dakota.


2
Prior report:  69 F.3d 878.

JUDGMENT

3
Based upon the remand order of the Supreme Court of the United States in Department of the Interior v. South Dakota, --- U.S. ----, 117 S.Ct. 286, 136 L.Ed.2d 205, the mandate of this court is hereby recalled, the judgment of this court is vacated, and the case is remanded to the United States District Court for the District of South Dakota with instructions to remand the matter to the United States Secretary of the Interior for reconsideration of his administrative decision.


4
Mandate shall issue forthwith.